In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-20-00231-CV
                               __________________

                       SIMEON LEVI QUEEN, Appellant

                                         V.

                    JAYNA LYNETTE PARKER, Appellee

__________________________________________________________________

               On Appeal from the 317th District Court
                       Jefferson County, Texas
                      Trial Cause No. C-234,922
__________________________________________________________________

                                      ORDER

          On October 12, 2020, Simeon Levi Queen, appellant, filed a notice of

appeal from the trial court’s judgment signed on September 11, 2020. The appellate

record was due on January 11, 2021, but as of this date has not been filed. On

February 24, 2021, appellant filed a statement of inability to afford payment of court

costs in the appellate court. He also filed a combined motion to proceed as a pauper

and a motion to stay enforcement of the trial court’s judgment.



                                          1
      A judgment debtor may supersede the judgment by filing a bond or other

security with the trial court. See Tex. R. App. P. 24.1. The trial court has continuing

jurisdiction to order the amount and type of security. See Tex. R. App. P. 24.3.

Appellant has not shown that he followed the appropriate procedure to supersede the

judgment. Appellant’s motion to stay is denied.

      We abate this appeal and remand the cause to the trial court for a

determination of appellant’s ability to afford payment of court costs under Rule 145

of the Texas Rules of Civil Procedure. See Tex. R. Civ. P. 145. The trial court may

direct the appellant to correct or clarify the statement of inability to afford payment

of court costs. See Tex. R. Civ. P. 145(d). Any motion to require appellant to pay

costs or to require appellant to prove his inability to afford costs must be filed in the

trial court by the appropriate party in accordance with Rule 145. See id. R. 145(f)(1)-

(4). If necessary, the trial court shall conduct a hearing and make appropriate orders.

See id. R. 145(f)(5)-(7). Any documents filed and orders signed pursuant to Rule

145 shall be forwarded to this Court for filing as a supplemental record no later than

March 16, 2021. Alternatively, a party, the trial court clerk, or the court reporter may

file a status report informing this Court that additional time is needed for a

determination under Rule 145. In the absence of a request for additional time, this

appeal will automatically reinstate on March 26, 2021. Upon reinstatement, if an




                                           2
order requiring appellant to pay costs has not been signed, appellant will be entitled

to proceed without payment of costs associated with this appeal. See id. R. 145(a).

      ORDER ENTERED February 24, 2021.

                                                           PER CURIAM


Before Kreger, Horton and Johnson, JJ.




                                          3